           Case 1:20-cv-00514-JLT Document 18 Filed 11/17/20 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MONICA TABAREZ GUZMAN,           )                 Case No.: 1:20-cv-0514 JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                 FOR AN EXTENSION OF TIME
13       v.                           )
14                                    )                 (Doc. 17)
     COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On November 16, 2020, the parties stipulated for Plaintiff to have an extension of thirty days to
18   file an opening brief. (Doc. 17) Notably, the Scheduling Order provides for a single extension of
19   thirty days by stipulation (see Doc. 5 at 3), and the requested extension complies with the terms of the
20   Scheduling Order. Accordingly, the Court ORDERS:
21          1.      The request for an extension of time (Doc. 17) is GRANTED; and
22          2.      Plaintiff SHALL file an opening brief no later than January 13, 2021.
23
24   IT IS SO ORDERED.
25      Dated:     November 16, 2020                           /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28

                                                        1
